o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc intl b01 genin-116352-14 number release date uil 877a dear this letter responds to your request for information dated date u s income_taxation of green card holders sec_7701 of the internal_revenue_code the code sets forth rules for determining whether an individual who is not a citizen_of_the_united_states is classified as a resident_of_the_united_states for purposes of the code an alien individual is classified as a resident_of_the_united_states with respect to any calendar_year if he or she i is a lawful permanent resident_of_the_united_states at any time during such calendar_year commonly referred to as the green_card_test ii meets the substantial_presence_test in sec_7701 or iii makes the first-year election provided in sec_7701 code sec_7701 an individual who is neither a citizen_of_the_united_states nor a resident_of_the_united_states within the meaning of sec_7701 is classified as a nonresident_alien code sec_7701 sec_7701 provides that an individual is a lawful permanent resident_of_the_united_states if he or she has the status of having been lawfully accorded the privilege of residing permanently in the united_states as an immigrant in accordance with the immigration laws and such status has not been revoked and has not been administratively or judicially determined to have been abandoned lawful permanent residents are colloquially referred to as green card holders many green card holders may also be treated as residents of a foreign country-under that foreign country’s domestic law-with which the united_states has an income_tax treaty in force such an individual is a dual_resident_taxpayer see sec_301_7701_b_-7 income_tax treaties typically have tiebreaker rules that apply to determine the residence-for purposes of the treaty-of an individual who otherwise would be treated as a resident of both the united_states and the other country see genin-116352-14 eg paragraph article residence of the u s model_income_tax_convention if a green card holder would be treated as a resident of another country under a tiebreaker rule in an applicable income_tax treaty for a taxable_year he or she may claim a treaty benefit as a nonresident_alien for purposes of computing his or her u s income_tax_liability with respect to that portion of the taxable_year he or she was considered to be a dual_resident_taxpayer a dual resident green card holder may compute his or her u s income_tax_liability as if he or she were a nonresident_alien by filing a form 1040nr with a form_8833 attached as explained in sec_301_7701_b_-7 and c see also effect of tax_treaties in chapter of irs publication u s tax guide for aliens if issues arise as to the proper interpretation or application of a treaty the competent_authorities may assist under the terms of the mutual_agreement_procedure article in the applicable treaty see eg revproc_2006_54 2006_2_cb_1035 date first year of u s residence-residency starting date in determining the first year of u s residence of an individual sec_301_7701_b_-4 provides that an alien individual who was not a u s resident during the preceding calendar_year but who is a u s resident in the current_year will be treated as a u s resident on the alien’s residency_starting_date in the case of a green card holder the residency_starting_date generally is the first day during the calendar_year in which the individual is physically present in the united_states as a green card holder if the individual meets the green_card_test for the current_year but is not physically present in the united_states during the current_year then the green card holder’s residency_starting_date will be the first day of the following calendar_year see sec_301_7701_b_-4 there is an alternative rule however for a green card holder who in the relevant year also satisfies the substantial_presence_test described in sec_7701 in that case the residency_starting_date is the earlier of the first day the individual is physically present in the united_states as a green card holder or the first day during the year that the individual is present for purposes of the substantial_presence_test see sec_301_7701_b_-4 special no-lapse residence rules in addition there are no-lapse residence rules under the regulations that may apply to determine whether an individual is taxable as a resident in the current_year see sec_301_7701_b_-4 the rules depend on whether the individual was a u s resident during the preceding calendar_year or is a u s resident in the following year specifically sec_301_7701_b_-4 provides that an alien individual who was a u s resident during any part of the preceding calendar_year and who is a u s resident for any part of the current_year whether under the substantial_presence_test or the green_card_test will be considered to be taxable as a resident at the beginning of the current_year similarly an alien individual who is a u s resident for any part of the current_year and who is also a u s resident for any part of the following year regardless of whether the individual has a closer connection to a foreign_country than genin-116352-14 the united_states during the current_year and whether the individual is considered a resident under the substantial_presence_test or the green_card_test will be taxable as a resident through the end of the current_year sec_301_7701_b_-4 termination of treatment as a green card holder as noted above sec_7701 provides that an individual is a lawful permanent resident green card holder if he or she has the status of having been lawfully accorded the privilege of residing permanently in the united_states as an immigrant in accordance with the immigration laws and such status has not been revoked and has not been administratively or judicially determined to have been abandoned under the green_card_test an individual continues to be a resident for tax purposes until his or her lawful permanent resident status is rescinded or administratively or judicially determined to have been abandoned sec_301_7701_b_-1 resident status is considered to be rescinded if a final administrative or judicial order of exclusion or deportation is issued regarding the alien individual sec_301_7701_b_-1 an administrative or judicial determination of abandonment may be initiated by the green card holder the immigration authorities or a consular officer sec_301_7701_b_-1 if the green card holder initiates the determination there are specific procedures described in sec_301_7701_b_-1 that he or she must follow merely leaving the united_states with no intention to return is not sufficient sec_7701 was amended in to add new language that provides that an individual ceases to be treated as a green card holder if he or she commences to be treated as a resident of a foreign_country under the provisions of a tax_treaty between the united_states and the foreign_country does not waive the benefits of such treaty applicable to residents of the foreign_country and notifies the secretary of the commencement of such treatment the new language amending sec_7701 is effective for any individual whose expatriation_date as defined under sec_877a is on or after date application of sec_877 and sec_877a to green card holders sec_877 contains special rules that may apply to individuals who expatriated from the united_states prior to date the rules apply for a period of ten years following the year of expatriation prior to sec_877 applied only to certain former u s citizens sec_877 was expanded in to apply to long-term residents in addition to u s citizens sec_877 provides that a long-term_resident is an individual who had a green card in at least eight taxable years during the period of fifteen taxable years ending with the taxable_year during which the individual ceased to be a green card holder an individual is not treated as a green card holder for any taxable_year if he or she is treated as a resident of a foreign_country for the taxable_year under the provisions of a genin-116352-14 tax_treaty between the united_states and the foreign_country and does not waive the benefits of such treaty applicable to residents of the foreign_country an individual who ceased to be treated as a green card holder prior to date was not subject_to sec_877 even if he or she would have been a long-term_resident under the definition in sec_877 in addition an individual who ceased to be treated as a green card holder after date and before date but was not a long-term_resident was not subject_to sec_877 sec_877a imposes an exit_tax on certain individuals who cease to be treated as u s citizens or long-term residents on or after date accordingly to determine whether sec_877 or sec_877a may apply to a former green card holder it is essential to establish when the former green card holder ceased to be treated as such and whether he or she was a long-term_resident at that time application of sec_6039g sec_6039g which was enacted in and originally designated as sec_6039f requires u s citizens and long-term residents who expatriate after date to attach an information statement to their u s income_tax return for the year of expatriation an individual who ceased to be treated as a green card holder prior to date was not subject_to sec_6039g even if he or she would have been a long-term_resident under the definition in sec_877 in addition an individual who ceased to be treated as a green card holder after date but was not a long- term resident at such time was not subject_to sec_6039g this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2014_1 sec_2 2014_1_irb_7 date if you have any additional questions please contact our office at -------------------- sincerely senior technical reviewer branch international
